     Case 1:20-mj-00416-SJB ECF No. 74, PageID.539 Filed 11/19/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE NO. 1:20-MJ-416
v.
                                                             HON. ROBERT J. JONKER
KALEB FRANKS,

            Defendant.
__________________________________/


         ORDER AFFIRMING MAGISTRATE JUDGE’S DETENTION ORDER

        On October 6, 2020, the government filed a criminal complaint alleging that Defendant

Franks and five others conspired to kidnap the Governor of Michigan. (ECF No. 1.) A preliminary

examination and detention hearing took place on October 13, 2020 before a Magistrate Judge.

(ECF No. 35.) After receiving evidence and hearing argument, the Magistrate Judge found that the

government had established by clear and convincing evidence that Defendant Franks “is a danger

to the community based on the nature of the instant offense and also poses safety concerns for the

community or specific individuals.” (ECF No. 40.) The Magistrate Judge ordered Mr. Franks

detained pending trial under 18 U.S.C. § 3142(e). (Id.) Mr. Franks now appeals the detention

decision of the Magistrate Judge. (ECF No. 57.) The Court finds neither oral argument nor a further

evidentiary hearing necessary to decide the appeal. Upon de novo review, and for the following

reasons, the Court concludes that detention is appropriate and finds the Magistrate Judge’s decision

factually sound and legally correct.
   Case 1:20-mj-00416-SJB ECF No. 74, PageID.540 Filed 11/19/20 Page 2 of 6




                                         LEGAL STANDARDS

        A person ordered detained by a Magistrate Judge “may file, with the court having original

jurisdiction over the offense, a motion for revocation or amendment of the order.” 18 U.S.C.

§ 3145(b). The Court applies a de novo standard of review. See United States v. Martinez, No.

1:12-cr-210, 2012 WL 4815018 (W.D. Mich. Oct. 10, 2012); United States v. Williams, 948

F. Supp. 692, 693 (E.D. Mich. 1996). Under 18 U.S.C. § 3142(e), “a defendant shall be detained

pending trial if, after a hearing, the judicial officer finds that no condition or set of conditions will

reasonably assure the defendant’s appearance as required and the safety of any other person and

the community.” United States v. Hinton, 113 F. App’x 76, 77 (6th Cir. Sept. 20, 2004). A

preponderance of the evidence standard of proof applies to the determination of whether a

defendant presents a flight risk. A clear and convincing standard of proof applies to the

determination of whether any “condition or combination of conditions will reasonably assure the

safety of any other person and the community[.]” 18 U.S.C. § 3142(f).

        In making a detention determination under 18 U.S.C. § 3142(e), the judicial officer must

consider:

                   (1) the nature and circumstances of the offense charged, including
            whether the offense is a crime of violence, a violation of section 1591, a
            Federal crime of terrorism, or involves a minor victim or a controlled
            substance, firearm, explosive, or destructive device;

                   (2) the weight of the evidence against the person;

                   (3) the history and characteristics of the person, including –

                        (A) the person’s character, physical and mental condition, family
                        ties, financial resources, length of residence in the community,
                        community ties, past conduct, history relating to drug or alcohol
                        abuse, criminal history, and record concerning appearance at
                        court proceedings; and




                                                   2
   Case 1:20-mj-00416-SJB ECF No. 74, PageID.541 Filed 11/19/20 Page 3 of 6




                       (B) whether, at the time of the current offense or arrest, the person
                       was on probation, on parole, or on other release pending trial,
                       sentencing, appeal, or completion of sentence for an offense
                       under Federal, State, or local law; and

               (4) the nature and seriousness of the danger to any person or the
          community that would be posed by the person’s release.

18 U.S.C. § 3142(g).

       The evidentiary record includes, without limitation, the affidavit of FBI Special Agent

Richard J. Trask II in support of the criminal complaint (the “Affidavit”) and the testimony and

exhibits presented during the preliminary examination and Mr. Franks’s detention hearing (ECF

Nos. 1-1, 39, 54, 56). In her detailed bench ruling, the Magistrate Judge carefully considered the

statutory factors. She found insufficient evidence to establish a risk of flight and properly focused

on safety to other persons and the community. The Magistrate Judge correctly noted that the

Affidavit, testimony during the preliminary examination and detention hearing, and exhibits

together reflect that Mr. Franks participated in multiple discussions of a plot to kidnap Governor

Whitmer; participated in multiple tactical training exercises with other alleged co-conspirators

during the same time period; brought and fired a rifle with a silencer while others constructed and

tested IEDs during one of the training exercises; stated affirmatively in connection with

discussions of kidnapping Governor Whitmer that “I’m in for anything as long as it’s well-

planned”; repeatedly expressed concern about infiltration of the group by federal law enforcement;

participated in nighttime surveillance of the Governor’s vacation home; facilitated the assembly

of two unregistered firearms intended for unlawful sale; and traveled to meet what turned out to

be an undercover officer to pay for explosives and tactical gear. Upon a careful and thorough

review of the evidence, the Magistrate Judge concluded that the government established by clear




                                                  3
   Case 1:20-mj-00416-SJB ECF No. 74, PageID.542 Filed 11/19/20 Page 4 of 6




and convincing evidence that Defendant presents a danger to other persons or the community. (Tr.,

ECF No. 56, PageID.402-408.)

       In his Motion for Revocation of Bond, Mr. Franks reiterates arguments he made before the

Magistrate Judge. In essence, he contends that the Magistrate Judge’s finding that Mr. Franks

presents a danger to the community was mistaken. His memorandum emphasizes that Mr. Franks

owns a house; lives with his girlfriend and her mother; and has worked in drug and alcohol

rehabilitation programs after overcoming an addiction himself. (ECF No. 57, PageID.414.) The

memorandum notes that Mr. Franks has family support. (Id., PageID.414-15.) Mr. Franks asserts

that he lacks the tools or experience to manufacture firearms and would not have access to firearms

if released on bond. (Id., PageID.415.) He again emphasizes medical risks associated with Type 1

diabetes during the Covid-19 pandemic. (Id.) The Magistrate Judge was aware of these factors and

took them into account, particularly in concluding that risk of flight was not an issue. But on

balance, the Magistrate Judge still found that the entire record – even considering these factors –

established the danger to the community prong by clear and convincing evidence.

       The Court has conducted a de novo review of the complete record, including, without

limitation, the criminal complaint and Affidavit; transcripts of the preliminary examination and

detention hearings; the exhibits submitted during the hearings; and the parties’ motion papers.

Based on its independent review, the Court likewise finds that the government has established by

clear and convincing evidence that the release of Mr. Franks on any set of conditions would still

present a danger to other persons and the community. The Court reaches its conclusion for the

same fundamental reasons as the Magistrate Judge and incorporates the findings of the Magistrate

Judge on these issues.




                                                4
   Case 1:20-mj-00416-SJB ECF No. 74, PageID.543 Filed 11/19/20 Page 5 of 6




       Like the Magistrate Judge, this Court observes that in the Sixth Circuit, the “weight of the

evidence factor” under Section 3142(g)(2) focuses on evidence of the defendant’s dangerousness,

not evidence of the crime for which a defendant is charged. United States v. Stone, 608 F.3d 939,

948 (6th Cir. 2010). But in a case like this one, there is inevitably overlap because the overall

seriousness of the charge itself (an independent factor under Section 3142(g)(1)), and the evidence

of the activity the defendant himself engaged in during the period of the alleged conspiracy provide

compelling evidence of serious ongoing risk, particularly to the informants involved in the

investigation whose identities are now likely clear to Mr. Franks and others in the group. Evidence

presented during the separate detention hearing for Mr. Franks showing that he knew how to obtain

parts for the construction of unregistered firearms and to enlist the assistance of others in the

construction amplifies the potential danger. Evidence presented during the preliminary

examination indicates that Mr. Franks, in particular, was worried about law enforcement

penetration of the group and its communications. In addition, at least some of the people with

whom this defendant associated at the time expressed willingness to harm or kill law enforcement

officers or others involved in foiling their plans. The totality of the evidence presented clearly and

convincingly shows that releasing Mr. Franks on any set of conditions would creates a serious risk

of danger to the community, just as the Magistrate Judge determined. The government has made

the showing necessary to support detention under 18 U.S.C. § 3142(e).

                                               CONCLUSION

       For these reasons, the Court finds that detention under 18 U.S.C. § 3142(e) is appropriate.




                                                  5
  Case 1:20-mj-00416-SJB ECF No. 74, PageID.544 Filed 11/19/20 Page 6 of 6




         ACCORDINGLY, IT IS ORDERED:

         1.      Defendant’s Motion for Revocation of Detention Order (ECF No. 57) is DENIED.

         2.      The Magistrate Judge’s Order of Detention (ECF No. 40) is AFFIRMED.



Dated:        November 19, 2020             /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               6
